DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant has amended the title of the invention to overcome the objection to the title provided in the previous office action.

Allowable Subject Matter
Claims 1 – 3 and 5 - 22 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest detect motion within the field of view of the camera, wherein the field of view includes a multi-exposure image condition associated with image data in the field of view; capture the image data representing images of the field of view using the camera; detect a foreground object in an active image region of the field of view and determine an external lighting level associated with the foreground object in the active image region; determine at least one dynamic resolution (DR) setting based on the external lighting level associated with the foreground object, wherein the at least one DR setting includes a wide dynamic range gain setting based on an average luminance level and a saturated pixel count; and apply the at least one DR setting to the camera; in combination with other elements of the claim.

claims 2 – 3, 5, and 21 - 22, claims 2 – 3, 5, and 21 - 22 are allowed as being dependent from allowed independent claim 1.

Regarding independent claim 6, the prior art of record fails to teach or fairly suggest detect motion within the field of view of the camera; capture test image data representing images of the field of view using the camera; detect a multi-exposure image condition associated with the test image data captured using the camera; and apply at least one dynamic resolution (DR) setting to the camera, wherein the at least one DR setting includes a wide dynamic range (WDR) gain setting based on an average luminance level and a saturated pixel count; in combination with other elements of the claim.

Regarding claims 7 - 15, claims 7 - 15 are allowed as being dependent from allowed independent claim 6.

Regarding independent claim 16, the prior art of record fails to teach or fairly suggest detecting motion within a field of view of the camera wherein the field of view includes a multi-exposure image condition associated with image data in the field of view that includes a first portion having a first external lighting level and a second portion having a second external lighting level; capturing test image data representing images of the field of view using the camera; detecting the multi-exposure image condition associated with the image data captured using the camera; and applying at least one dynamic resolution (DR) setting to the camera, wherein the at least one DR setting 

Regarding claims 17 - 20, claims 17 - 20 are allowed as being dependent from allowed independent claim 16.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LEE (US PgPub No. 2010/0091119) teaches image acquisition device with face recognition result in real time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/USMAN A KHAN/
Usman Khan
01/19/2021Primary Examiner, Art Unit 2696